Exhibit FOR IMMEDIATE RELEASE October 15, 2008 FOR ADDITIONAL INFORMATION PLEASE CONTACT JEAN R. HALE, CHAIRMAN, PRESIDENT, AND C.E.O., COMMUNITY TRUST BANCORP, INC. AT (606) 437-3294 Pikeville, Kentucky: COMMUNITY TRUST BANCORP, INC. REPORTS RESULTS OF OPERATIONS FOR THE THIRD QUARTER, EARNINGS YEAR-TO-DATE 2008, AND A STRONG CAPITAL POSITION. Earnings Summary (in thousands except per share data) 3Q 2008 2Q 2008 3Q 2007 9 Months 2008 9 Months 2007 Net income/(loss) $ (577 ) $ 8,620 $ 10,476 $ 16,588 $ 27,356 Earnings/(loss) per share $ (0.04 ) $ 0.58 $ 0.69 $ 1.11 $ 1.80 Earnings/(loss) per share (diluted) $ (0.04 ) $ 0.57 $ 0.68 $ 1.09 $ 1.77 Return on average assets (0.08 )% 1.19 % 1.39 % 0.76 % 1.22 % Return on average equity (0.74 )% 11.21 % 14.04 % 7.16 % 12.53 % Efficiency ratio 58.63 % 57.25 % 52.36 % 57.43 % 58.30 % Dividends declared per share $ 0.29 $ 0.29 $ 0.27 $ 0.87 $ 0.81 Book value per share $ 20.26 $ 20.43 $ 19.62 $ 20.26 $ 19.62 Weighted average shares 15,011 14,989 15,183 15,000 15,186 Weighted average shares (diluted) 15,263 15,152 15,342 15,153 15,417 Community Trust Bancorp, Inc. (NASDAQ-CTBI) reports earnings of $16.6 million or $1.11 per basic share year-to-date through September 30, 2008, although it had an operating loss of $0.6 million for the third quarter of 2008 commensurate with the actions of the federal government placing Freddie Mac and Fannie Mae into conservatorship and the market concerns related to this action.CTBI continues to maintain significantly higher capital than required for a well-capitalized designation. CTBI had a loss for the quarter ended September 30, 2008 of $0.04 per basic share.At June 30, 2008, CTBI held $14.9 million in Freddie Mac and Fannie Mae pass-through auction rate securities which had an unrealized loss of $0.5 million.On September 7, 2008, the U.S. Treasury placed Freddie Mac and Fannie Mae into conservatorship.This action created market uncertainty of the future value of Freddie Mac and Fannie Mae securities and the value of these investments decreased materially resulting in a $13.5 million other than temporary impairment charge to earnings on these securities.Also, as a result of this action, CTBI recorded a $0.8 million charge relative to trust activity for which it had financial responsibility. CTBI maintains a significantly higher level of capital than required by regulatory authorities to be designated as well-capitalized.On September 30, 2008, our Tier 1 Leverage Ratio of 10.45% was 545 basis points higher than the 5.00% required, our Tier 1 Risk-Based Capital Ratio of 13.11% was 711 basis points higher than the required 6.00%, and our Total Risk-Based Capital Ratio of 14.36% was 436 basis points higher than the 10.00% regulatory requirement for this designation. CTBI's normalized earnings, which are considered to be core earnings, continue to be within expected profitability levels as we execute our business plan during the current global economic crisis.CTBI has not been a participant in the types of lending and derivative investments which have been the focus of the current financial crisis. Financial results normalized for the other than temporary impairment charges are shown below: Earnings Summary (in thousands except per share data) 3Q 2008 2Q 2008 3Q 2007 9 Months 2008 9 Months 2007 Net income/(loss) as reported $ (577 ) $ 8,620 $ 10,476 $ 16,588 $ 27,356 Impact of FHLMC/FNMA securities impairment charge $ 9,386 - - $ 9,386 - Net income as adjusted $ 8,809 $ 8,620 $ 10,476 $ 25,974 $ 27,356 Earnings per share $ 0.59 $ 0.58 $ 0.69 $ 1.73 $ 1.80 Earnings per share (diluted) $ 0.58 $ 0.57 $ 0.68 $ 1.71 $ 1.77 Return on average assets 1.20 % 1.19 % 1.39 % 1.19 % 1.22 % Return on average equity 11.24 % 11.21 % 14.04 % 11.22 % 12.53 % Efficiency ratio 56.30 % 57.25 % 52.36 % 56.64 % 58.30 % Dividends declared per share $ 0.29 $ 0.29 $ 0.27 $ 0.87 $ 0.81 Book value per share $ 20.86 $ 20.43 $ 19.62 $ 20.88 $ 19.62 Weighted average shares 15,011 14,989 15,183 15,000 15,186 Weighted average shares (diluted) 15,263 15,152 15,342 15,153 15,417 Third Quarter 2008 Highlights v CTBI's basic earnings per share for the third quarter 2008 normalized for the other than temporary impairment charge for auction rate securities increased 1.7% from prior quarter but decreased 14.5% from prior year third quarter primarily due to the increased provision for loan losses.Year-to-date basic earnings per share normalized decreased 3.9% from prior year. v Our net interest margin for the nine months ended September 30, 2008 increased 9 basis points from prior year.However, net interest income decreased $0.6 million from prior year as average earning assets decreased by $93.7 million. v Noninterest income for the third quarter and year-to-date 2008 were both impacted by the $13.5 million other than temporary impairment charge for auction rate securities.Normalized noninterest income for the first nine months of 2008 increased 1.9% from prior year with increases in gains on sales of loans, deposit service charges, and trust revenue offset by a decrease in the fair value of mortgage servicing rights. v CTBI established a tax strategy to offset the capital loss resulting from the other than temporary impairment charge for auction rate securities whereby the losses would be offset against capital gains during the next five years.This strategy was available prior to the Emergency Economic Stabilization Act of 2008 which provides for the treatment of the losses as ordinary losses. v Noninterest expense was also impacted commensurate with the conservatorship action with a $0.8 million charge relative to trust activity for which CTBI had financial responsibility.Normalized noninterest expense for the first nine months of 2008 has decreased 3.0%. v Nonperforming loans increased $5.2 million at September 30, 2008 to $49.3 million compared to $44.2 million at prior quarter-end and $31.5 million for prior year quarter ended September 30, 2007.The majority of our nonperforming loans continue to be in our Central Kentucky Region; however, all regions have seen an increase during the past quarter with the changes in national economic conditions, particularly the price of gasoline. v Our loan portfolio increased an annualized 7.4% during the quarter with $42.4 million in growth.Loan growth from prior year third quarter was $81.5 million. v Our investment portfolio decreased $24.0 million for the quarter, primarily as a result of the other than temporary impairment charge for auction rate securities discussed above.Our investment portfolio declined $74.9 million year over year primarily resulting from the use of the liquidity in the portfolio to fund loan growth and manage the net interest margin. Net Interest Income Our quarterly net interest margin increased 9 basis points from prior quarter and 11 basis points from prior year third quarter, and our net interest margin for the nine months ended September 30, 2008 increased 9 basis points compared to the same period in 2007.Net interest income for the quarter increased 3.2% from prior quarter but declined 0.4% from prior year third quarter as average earning assets decreased 0.3% and 2.9%, respectively, for the same periods.Net interest income for the nine months ended September 30, 2008 decreased $0.6 million from prior year as the cost of interest bearing funds decreased 103 basis points while the yield on average earning assets decreased 80 basis points and average earning assets declined $93.7 million. Noninterest Income The significant decline in noninterest income occurred as a result of the $13.5 million other than temporary impairment charge for auction rate securities.Normalized noninterest income for the third quarter 2008 decreased 2.0% from prior quarter and 4.5% from prior year third quarter.Normalized noninterest income for the first nine months of 2008 increased 1.9% from prior year with increases in gains on sales of loans, deposit service charges, and trust revenue offset by a decrease in the fair value of mortgage servicing rights. Noninterest Expense Noninterest expense for the quarter increased 4.2% from prior quarter and 10.2% from prior year third quarter.Commensurate with the U.S. Treasury placing Freddie Mac and
